DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 30 December 2020 has been entered.  
Claims 1, 4-5 and 7-11 remain pending in the application, wherein claim 1 has been amended and claims 6 has been canceled.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Monnerie (US PGPub. No. 2005/0274443, previously cited) in view of Sumimoto et al. (JP 2013-094801, previously cited) and Kanazawa et al. (US PGPub. No. 2018/0326519, previously cited).
Claim 1: Monnerie teaches an aircraft tire (paragraph 0001) having cord reinforcing threads (paragraph 0004) arranged circumferentially (paragraph 0019) and separated by (i.e. surrounded by) a bonding rubber mix (paragraph 0020).  The circumferentially oriented cables (i.e. wires) are preferably selected from a list of materials that include tungsten, steel, etc. (paragraph 0046) (i.e. a tungsten wire).  Monnerie teaches that the cables include a conventional adherent coating such as a 
In a related field of endeavor, Sumimoto teaches that tungsten wire can be difficult to perform cold wire drawing and rolling because tungsten wire has a high ductility-brittleness transition temperature (paragraph 0003).  Sumimoto teaches that the tungsten wire surface can be protected by applying a metal plating of nickel, etc. (i.e. a strike plating layer that contains nickel) to allow cold-rolling without cracks or tears (paragraphs 0011-0012).
As Monnerie teaches the use of tungsten cables (i.e. wires) for reinforcing a tire and Sumimoto teaches a method of making a tungsten wire, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tungsten wire of Monnerie by including a protective metal plating during shaping of the tungsten wire to improve its workability as taught by Sumimoto before plating with an adherent coating of brass to improve the adhesion between the cable and rubber as taught by Monnerie, and one would have had a reasonable expectation of success.  However, neither Monnerie nor Sumimoto teach the claimed surface roughness.
In a related field of endeavor, Kanazawa teaches a metal wire containing rhenium-tungsten alloy (paragraph 0038) that is doped with potassium (paragraph 0078).  The higher tensile strength of 3500-6000 MPa improves the tolerance against breakage and allows the metal wire to be made thinner (paragraph 0063-0064).  Although a plating layer may be included (paragraph 0046), the wire of the main embodiment is described as being simply a metal wire (paragraph 0038).  Kanazawa teaches that the surface of the potassium-doped tungsten wire is resistant to scraping, and so allows the surface to be easily rendered smooth, such that the surface roughness Ra of the wire is at most 0.15 µm (paragraph 0083).  Kanazawa additionally teaches that when the surface roughness is excessively small, the adhesion of a plating layer decreases (as outlined above, Monnerie teaches a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Monnerie teaches an aircraft tire having cord reinforcing threads (i.e. wires) that may be made of tungsten and coated (i.e. plated) with brass, Sumimoto teaches that the tungsten wire surface can be protected by applying a metal plating of nickel, and Kanazawa teaches a tungsten wire, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reinforced tire of Monnerie by using the conventionally known tungsten wire with optional strike plating taught by Kanazawa, protecting the wire during forming using a layer of nickel as taught by Sumimoto, and plating the wire with brass as taught by Monnerie because Monnerie teaches that the brass coating improves adhesion between the wires and rubber, Sumimoto teaches the layer of nickel protects the wire, and Kanazawa teaches a surface roughness that improves adhesion of a plating layer with the tungsten wire, and one would have had a reasonable expectation of success.
Claim 4: Kanazawa teaches the diameter of the wire to be 10-60 µm (paragraph 0043), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 5: Kanazawa teaches that the tensile strength of the wire is 3500-6000 MPa (paragraph 0063), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 7: Kanazawa teaches that the tungsten alloy of the wire includes rhenium and tungsten (i.e. a rhenium-tungsten alloy) and a rhenium content of the wire is 0.1-10 wt% (paragraph 0068), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 8: Kanazawa teaches that the wire contains tungsten as a major component (i.e. the metal wire contains the tungsten) with a predetermined amount of rhenium, and is doped with potassium with a potassium content of 0.005-0.010 wt% (paragraphs 0077-0078), which overlaps the claimed range.  See MPEP § 2144.05.
Claims 9-10: Monnerie teaches an aircraft tire (i.e. an elastic component) (paragraph 0001) where circumferentially oriented cords are separated by rubber (paragraph 0020) and where the cables are coated (i.e. plated) with brass to improve adhesion between the cables and rubber (paragraph 0040).  This is considered to teach where the plating layer is in contact with rubber (due to the teaching of improving adhesion) and covered by rubber (because the cords are separated by rubber, which would include separation in all directions).

Claims 1, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Monnerie (US PGPub. No. 2005/0274443, previously cited) in view of Sumimoto et al. (JP 2013-094801, previously cited) and Kosaka (JP 2013-081982, previously cited).
Claim 1: Monnerie teaches an aircraft tire (paragraph 0001) having cord reinforcing threads (paragraph 0004) arranged circumferentially (paragraph 0019) and separated by (i.e. surrounded by) a bonding rubber mix (paragraph 0020).  The circumferentially oriented cables (i.e. wires) are preferably selected from a list of materials that include tungsten, steel, etc. (paragraph 0046) (i.e. a tungsten wire).  Monnerie teaches that the cables include a conventional adherent coating such as a brass coating (i.e. a plating layer containing copper) to improve the adhesion between the cables and rubber (paragraph 0040).  However, Monnerie does not teach the claimed surface roughness of the metal wire.
In a related field of endeavor, Sumimoto teaches that tungsten wire can be difficult to perform cold wire drawing and rolling because tungsten wire has a high ductility-brittleness 
As Monnerie teaches the use of tungsten cables (i.e. wires) for reinforcing a tire and Sumimoto teaches a method of making a tungsten wire, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tungsten wire of Monnerie by including a protective metal plating during shaping of the tungsten wire to improve its workability as taught by Sumimoto before plating with an adherent coating of brass to improve the adhesion between the cable and rubber as taught by Monnerie, and one would have had a reasonable expectation of success.  However, neither Monnerie nor Sumimoto teach a surface roughness of the surface of the metal wire.
In a related field of endeavor, Kosaka teaches extra-fine wire as a reinforcing material for tires (paragraph 0003).  Such wires are plated with copper or brass, but delamination can occur, and the delamination is related to the morphology of the interface between the plating and the wire base material (paragraph 0015).  Kosaka teaches that the plating of brass or copper pressed into the surface of the wire has a high probability of acting as an origin of breakage depending on its form, such as the depth or number of plating projections (caused by irregularities of the surface) (paragraphs 0041-0042).  Kosaka teaches that the requirements regarding the projections to suppress the occurrence of cracks, and therefore of breakage or delamination, can be met if the maximum value of surface roughness (Rmax) is 4.5 µm or less (paragraph 0047).  Since Rmax is a maximum value and Ra is an arithmetic average of the absolute value (i.e. Rmax is greater than Ra), it would have been obvious to one of ordinary skill in the art that the average surface roughness Ra of the surface of the wire before plating should be less than 4.5 µm based on the teaching of Kosaka of Rmax being 4.5 µm or less.  This value of Ra overlaps the claimed range and the courts have held prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed range has been presented.
As Monnerie teaches tire threads (i.e. wires) that are plated with brass, Sumimoto teaches a layer of nickel that protects the wire as it is worked, and Kosaka teaches that the morphology of the interface between brass or copper plating with wire base material is related to delamination of the plated wire, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Monnerie and Sumimoto to include the surface roughness of Kosaka as Kosaka teaches that a surface roughness that overlaps the claimed range improves the occurrence of delamination, and one would have had a reasonable expectation of success.  
Claim 4: Kosaka teaches that a wire diameter of 50-380 µm is required for steel cords used for reinforcing rubber and organic materials such as tires, etc. (paragraph 0035), and it would have been obvious to one of ordinary skill in the art to use a similar diameter for wire of another metal suitable for the same use (and wherein Monnerie teaches the use of tungsten wire for reinforcing tires; paragraph 0046).  Sumimoto teaches that the tungsten wire preferably has a diameter of 100 µm or less (paragraph 0012), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Claims 9-10: Monnerie teaches an aircraft tire (i.e. an elastic component) (paragraph 0001) where circumferentially oriented cords are separated by rubber (paragraph 0020) and where the cables are coated (i.e. plated) with brass to improve adhesion between the cables and rubber (paragraph 0040).  This is considered to teach where the plating layer is in contact with rubber (due .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Monnerie (US PGPub. No. 2005/0274443, previously cited) in view of Sumimoto et al. (JP 2013-094801, previously cited) and Kosaka (JP 2013-081982, previously cited) as applied to claim 1 above, and further in view of Schmidt et al. (DMIC Report 191, NPL previously cited).
Claim 5: The teachings of Monnerie in view of Sumimoto and Kosaka regarding claim 1 are outlined above.  Monnerie teaches a tire (paragraph 0001) with circumferentially oriented cables (i.e. wires) that may be made of tungsten, etc. (paragraph 0046) (i.e. a tungsten wire) and where the cables include a conventional adherent coating such as a brass coating (i.e. a plating layer containing copper) to improve the adhesion between the cables and rubber (paragraph 0040).  Sumimoto teaches a layer of nickel that protects the wire as it is worked (paragraphs 0011-0012).  Kosaka teaches that the morphology of the interface between brass or copper plating with wire base material is related to delamination of the plated wire and so Rmax should be 4.5 µm or less (i.e. Ra is less than 4.5 µm).  However, although Kosaka teaches a tensile strength of 3000 MPa or more, this tensile strength is regarding a steel wire, and neither reference teaches the claimed tensile strength for a tungsten wire.
In a related field of endeavor, Schmidt teaches the engineering properties of tungsten in various forms, wherein a tungsten drawn wire with a diameter of 0.02 mm has a Tensile Strength x 1000 psi of 570-580 (i.e. about 3930-4068 N/mm2) (Table A-5 on p. A-9).  The range of values for Tensile Strength overlaps the claimed range and the courts have held that where the claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See 
As Monnerie teaches the use of cables (i.e. wires) that may be tungsten for reinforcing tires, Sumimoto teaches a layer of nickel that protects the wire as it is worked, Kosaka teaches that steel wires used for the same purpose should have a tensile strength of 3000 MPa or greater, and Schmidt teaches the engineering properties of tungsten in various forms including drawn wires, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined teachings of Monnerie and Kosaka to include the claimed tensile strength as this material property is conventionally known for tungsten wires, and additionally would be considered to be an inherent material property as a material and its properties are inseparable (see MPEP § 2112.01), and one would have had a reasonable expectation of success.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Monnerie (US PGPub. No. 2005/0274443, previously cited) in view of Sumimoto et al. (JP 2013-094801, previously cited) and Kosaka (JP 2013-081982, previously cited) as applied to claim 1 above, and further in view of Tanaka et al. (JP 2002-173731, previously cited).
Claim 7: The teachings of Monnerie in view of Sumimoto and Kosaka regarding claim 1 are outlined above.  Monnerie teaches a tire (paragraph 0001) with circumferentially oriented cables (i.e. wires) that may be made of tungsten, etc. (paragraph 0046) (i.e. a tungsten wire) and where the cables include a conventional adherent coating such as a brass coating (i.e. a plating layer containing copper) to improve the adhesion between the cables and rubber (paragraph 0040).  Sumimoto teaches a layer of nickel that protects the wire as it is worked (paragraphs 0011-0012).  Kosaka teaches that the morphology of the interface between brass or copper plating with wire base material is related to delamination of the plated wire and so Rmax should be 4.5 µm or less (i.e. Ra is less 
In a related field of endeavor, Tanaka teaches a tungsten wire with high mechanical strength and durability (paragraph 0001).  The tungsten wire may be made from a pure tungsten, a doped tungsten material, or a tungsten alloy having 1-5 mass% Re (i.e. a rhenium-tungsten alloy) or both 1-10% Re and 1-10% Mo (i.e. a rhenium-tungsten alloy that also has Mo) (paragraph 0019).  The rhenium content overlaps the claimed range and the courts have held that where the claimed range overlaps or lies inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Monnerie teaches where cables (i.e. wires) for reinforcing tires may be made of tungsten and Tanaka teaches a tungsten wire, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined teachings of Monnerie, Sumimoto, and Kosaka to include a tungsten wire with any of the compositions taught by Tanaka as these are considered to be conventionally known compositions for tungsten wire with high mechanical strength and durability, and one would have had a reasonable expectation of success.
Claim 8: Tanaka teaches where the doped tungsten material may contain 0.01-1.0 mass% of a dopant element, such as K (i.e. potassium), etc. (paragraph 0019), which overlaps the claimed range.  See MPEP § 2144.05.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Monnerie (US PGPub. No. 2005/0274443, previously cited) in view of Sumimoto et al. (JP 2013-094801, previously cited) and Kanazawa (US PGPub. No. 2018/0326519, previously cited) as applied to claims 1 and 10 above, and further in view of Singh et al. (US Pat. No. 5,298,539, previously cited).  Alternatively, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Monnerie (US PGPub. No. 2005/0274443, previously cited) in view of Sumimoto et al. (JP 2013-094801, previously cited) and Kosaka (JP 2013-081982, previously cited) as applied to claims 1 and 10 above, and further in view of Singh et al. (US Pat. No. 5,298,539, previously cited).  
Claim 11: The teachings of Monnerie in view of Sumimoto and Kanazawa regarding claims 1 and 10 are outlined above.  Monnerie teaches a tire (paragraph 0001) with circumferentially oriented cables (i.e. wires) that may be made of tungsten, etc. (paragraph 0046) (i.e. a tungsten wire) and where the cables include a conventional adherent coating such as a brass coating (i.e. a plating layer containing copper) to improve the adhesion between the cables and rubber (i.e. rubber material is in contact with and covers the plating layer) (paragraph 0040).  Sumimoto teaches a layer of nickel that protects the wire as it is worked (paragraphs 0011-0012).  Kanazawa teaches a tungsten wire where the surface roughness Ra may be 0.05-0.15 µm.  In the alternative, the teachings of Monnerie in view of Sumimoto and Kosaka regarding claims 1 and 10 are outlined above.  Monnerie teaches a tire with circumferentially oriented cables that may be made of tungsten, etc., and where the cables include a conventional adherent coating such as a brass coating.  Sumimoto teaches a layer of nickel that protects the wire as it is worked (paragraphs 0011-0012).  Kosaka teaches that the morphology of the interface between brass or copper plating with wire base material is related to delamination of the plated wire and so Rmax should be 4.5 µm or less (i.e. Ra is less than 4.5 µm).  However, although Monnerie teaches that the rubber is vulcanized (e.g. paragraph 0031), none of these references teach the composition of the rubber.
In a related field of endeavor, Singh teaches a rubber composition for tires (Col. 1, lines 6-20).  Singh teaches that the principle components of vulcanized rubber compositions comprise 
As Monnerie teaches a metal wire reinforced tire that includes a vulcanized rubber and Singh teaches a vulcanizable rubber composition for tires, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined teachings of Monnerie, Sumimoto, and Kanazawa, or alternatively Monnerie, Sumimoto, and Kosaka, to include where the tire includes a vulcanizable rubber composition that has a sulfur vulcanizing agent and a carbon black additive as taught by Singh because these are considered to be conventionally known additives for vulcanized rubber material, and one would have had a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, see p. 4-7, filed 30 December 2020, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive.  The argument is based on the premise that the prior art, particularly the teachings of Sumimoto, do not teach a strike plating layer because Sumimoto does not teach the layer of nickel to inhibit peeling away of the copper plating layer (see p. 4 or remarks) and because Sumimoto does not teach an additional plating layer (i.e. the copper plating layer).  However, Monnerie teaches the separate but compatible benefit of an additional plating layer of brass to increase adhesion between the wire and rubber (Monnerie, paragraph 0040) while Sumitomo teaches a benefit of a nickel plating as protecting the wire as it is worked (paragraphs 0011-0012).  The argued strike layer is defined by what it does rather than the structure it implies, and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (i.e. the teaching of a nickel 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784